HUGHES, District Judge.
The schooner D. B. Steelman is a Norfolk vessel. She was leased for some two or more years by her owner, A. A. McCullough, to her master, W. H. Anderson, by contract, which stipulated that Anderson was to receive (50 per cent, of her earnings, and McCullough 40 per cent.; the latter having, before then, advertised that he 'would in no case be responsible for supplies furnished this schooner on the order of her master or crew. More than a year after the termination of this contract, and after Anderson had ceased to be master of the schooner, the libelants presented a claim to the owner for a small balance of account against the schooner. Most of the items of this account were more than two years old, and all of them were nearly of as long standing as two years; the owner having had no notice whatever up to the time of the presentation of this account, a few days before the libel was filed, of its existence. The inexcusable laches of the libelants, under1 all the circumstances of this extraordinary case, deprive the claim of equity. Indeed, I think it would be contrary to the spirit and policy of the admiralty law for an admiralty court to lend its aid to the enforcement of a claim the collection of which would work such a hardship upon the respondent as this. The libel must be dismissed, with costs.